[Cite as Clardy v. Medina Twp. Bd. of Trustees, 2018-Ohio-2545.]


STATE OF OHIO                    )                         IN THE COURT OF APPEALS
                                 )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

DAVID CLARDY                                               C.A. No.   17CA0075-M

        Appellant

        v.                                                 APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
MEDINA TOWNSHIP BOARD OF                                   COURT OF COMMON PLEAS
TRUSTEES                                                   COUNTY OF MEDINA, OHIO
                                                           CASE No.   17CIV0567
        Appellee

                                 DECISION AND JOURNAL ENTRY

Dated: June 29, 2018



        TEODOSIO, Presiding Judge.

        {¶1}    David Clardy appeals the entry of the Medina County Court of Common Pleas

granting judgment on the pleadings in favor of the Medina Township Board of Trustees. We

reverse and remand.

                                                      I.

        {¶2}    In June 2017, Mr. Clardy filed a complaint for declaratory judgment and

injunctive relief against the Medina Township Board of Trustees (“Board”) and three individual

board members. The action arose over the Board’s purchase and use of a property known as the

Remsen Building, which consists of several old school buildings connected to a service garage.

Mr. Clardy alleged that since the purchase, the Weymouth Preservation Society (“Preservation

Society”) had occupied a portion of the property without a written agreement, and that the

Medina Soccer Association currently leased a portion of the property from the township. Mr.
                                                 2


Clardy further alleged he had made an offer to purchase the building and was told a provision for

continued occupancy by the Preservation Society would be a condition of sale.

       {¶3}    Mr. Clardy’s complaint requested judicial determinations that (1) the Township

did not have the right to impose a deed or use restriction on the property for the benefit of the

Preservation Society or otherwise; (2) the Board had a duty to protect the property and the

Township from liability; (3) the Board had a duty to require the Preservation Society to maintain

insurance on the property; (4) the property was worth more than $2,500.00; and (5) the Board

was required to maximize the value of the property through auction if the trustees did not

unanimously agree on a sale. Mr. Clardy also sought injunctive relief to prevent (1) the Board

from enacting any restriction on the property; (2) the Preservation Society from using the

property without a resolution by the Board approving a written agreement; (3) the Preservation

Society from using the property without a certificate of insurance; and (4) any group from using

the property for free without a resolution by the Board.

       {¶4}    In October 2017, the trial court granted the Board’s motion for judgment on the

pleadings. Mr. Clardy now appeals, raising four assignments of error, which we have reordered

for the purposes of our review.

                                                II.

                                  ASSIGNMENT OF ERROR TWO

       THE TRIAL COURT ERRED BY DISMISSING PLAINTIFF’S COMPLAINT
       FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF BY
       FAILING TO APPLY CIV.R. 12(C), IGNORED THE ALLEGATIONS IN THE
       COMPLAINT, AND RELIED ON UNSUPPORTED FACTS IN
       DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS.

                              ASSIGNMENT OF ERROR THREE

       THE TRIAL COURT ERRED WHEN I[T] FOUND THAT THERE WAS NO
       CURRENT CONTROVERSY.
                                                    3



       {¶5}    We note at the outset that Mr. Clardy conflates his second and third assignments

of error, stating that the trial court relied on unsupported facts in the heading of his second

assignment of error, while setting forth the actual argument on these grounds in the body of his

third assignment of error. We consider the two assignments of error together to the extent that

they both raise the argument that the trial court relied on facts outside of the pleadings.

       {¶6}    In his third assignment of error, Mr. Clardy argues “[t]he trial court erred in

finding that no actual controversy or justifiable [sic] issue existed between the parties relating to

the current use of the [subject property].” In support of his third assignment of error, Mr. Clardy

references R.C. 511.03 and contends the trial court excused the Board of Trustees from

complying with its requirements. Mr. Clardy also states that no motion or pleading raised the

issue of R.C. 3313.76, which the trial court relied upon in its ruling, and that the trial court made

assumptions regarding certain conditions required by R.C. 3313.76 that were not supported by

facts or allegations in the pleadings or motions.

       {¶7}    R.C. 3313.76 provides:

       Upon application of any responsible organization, or of a group of at least seven
       citizens, school premises, as that term is defined in section 3313.77 of the Revised
       Code, as well as all other buildings under the supervision and control of the state,
       or buildings maintained by taxation under the laws of this state, shall be available
       for use as social centers for the entertainment and education of the people,
       including the adult and youthful population, and for the discussion of all topics
       tending to the development of personal character and of civil welfare, and for
       religious exercises. Such occupation should not seriously infringe upon the
       original and necessary uses of such properties. The public officials in charge of
       such buildings shall prescribe such rules and regulations for their occupancy and
       use as will secure a fair, reasonable, and impartial use of the same.

Mr. Clardy contends the court erred in presuming that the Preservation Society and the subject

property met all requirements to fall under R.C. 3313.76. We agree.
                                                4


       {¶8}    We review a trial court’s ruling on a motion for judgment on the pleadings

pursuant to the de novo standard. Savoy v. Kramer, 9th Dist. Summit No. 27418, 2015-Ohio-

437, ¶ 5. “A de novo review requires an independent review of the trial court’s decision without

any deference to the trial court’s determination.” State v. Consilio, 9th Dist. Summit No. 22761,

2006-Ohio-649, ¶ 4. “Under Civ.R. 12(C), dismissal is appropriate where a court (1) construes

the material allegations in the complaint, with all reasonable inferences to be drawn therefrom, in

favor of the nonmoving party as true, and (2) finds beyond a doubt, that the plaintiff can prove

no set of facts in support of his claim that would entitle him to relief.” State ex rel. Midwest

Pride IV, Inc. v. Pontious, 75 Ohio St. 3d 565, 570 (1996). A Civ.R. 12(C) motion presents only

questions of law, the determination of which is restricted solely to the allegations in the

pleadings. Peterson v. Teodosio, 34 Ohio St. 2d 161, 166 (1973). “In ruling upon a motion under

Civ.R. 12(C), the trial court is limited to the face of the pleadings on file with the court. It

cannot be supported by facts outside those pleadings.” Epperly v. Medina City Bd. of Edn., 64
Ohio App. 3d 74, 75-76 (9th Dist.1989).

       {¶9}     R.C. 3313.76 involves multiple factual determinations for its usage. It requires

the “application of any responsible organization, or of a group of at least seven citizens” with

regard to “school premises, as that term is defined in section 3313.77 of the Revised Code, as

well as all other buildings under the supervision and control of the state, or buildings maintained

by taxation under the laws of this state” for use as “social centers for the entertainment and

education of the people, including the adult and youthful population, and for the discussion of all

topics tending to the development of personal character and of civil welfare, and for religious

exercises.” Furthermore, “[s]uch occupation should not seriously infringe upon the original and

necessary uses of [the property] * * * [and t]he public officials in charge of such buildings shall
                                                5


prescribe such rules and regulations for their occupancy and use as will secure a fair, reasonable,

and impartial use of the same.”

       {¶10} Under Civ.R. 12(C) the trial court is limited to the face of the pleadings on file

with the court and its ruling cannot be supported by facts outside of those pleadings. It is not

mere pedantry to suggest that we cannot even presume there was an application for the use of the

building, yet alone any other of the facts suggested by R.C. 3313.76.

       {¶11} As neither Mr. Clardy’s complaint nor the Board’s answer to the complaint

contemplated the application of R.C. 3313.76, neither provides factual allegations that would

support the factual determinations necessitated by the statute.      We therefore conclude that

application of R.C. 3313.76 by the trial court necessarily relied upon facts outside of the

pleadings.

       {¶12} Mr. Clardy’s third assignment of error is sustained.

                                  ASSIGNMENT OF ERROR ONE

       THE TRIAL COURT ERRED BY GRANTING DEFENDANT’S MOTION FOR
       JUDGMENT ON THE PLEADINGS BECAUSE IT FAILED TO ADDRESS
       ALL PLAINTIFF’S CLAIMS.

                               ASSIGNMENT OF ERROR FOUR

       THE TRIAL COURT ERRED BY APPLYING R.C. 3313.76, WHICH IS
       APPLICABLE TO BOARDS OF EDUCATION, INSTEAD OF 511.03.

       {¶13} We do not reach the merits of the arguments contained in Mr. Clardy’s first,

second, and fourth assignments of error. Our resolution of the third assignment of error is

dispositive of this appeal, so we decline to address Mr. Clardy’s remaining assignments of error

as they are rendered moot. See App.R. 12(A)(1)(c).
                                                 6


                                                III.

       {¶14} Mr. Clardy’s third assignment of error is sustained. The judgment of the Medina

County Court of Common Pleas is reversed and remanded for proceedings consistent with this

decision.

                                                                               Judgment reversed
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                       THOMAS A. TEODOSIO
                                                       FOR THE COURT



CALLAHAN, J.
CONCURS.
                                               7


CARR, J.
CONCURRING IN JUDGMENT ONLY.

       {¶15} I concur in the majority’s judgment as I agree the matter must be remanded to the

trial court. However, I would conclude that the trial court erred by granting judgment on a basis

not argued by the parties and would remand the matter for the trial court to address the

arguments raised in the motion for judgment on the pleadings.


APPEARANCES:

TIMOTHY J. WEYLS, JR., Attorney at Law, for Appellant.

MEL L. LUTE, JR., Attorney at Law, for Appellee.